Title: From George Washington to Elias Boudinot, 19 November 1782
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters 19th Novemr 1782
                  
                  Permit me sincerely to congratulate your Excellency upon your election to the Chair of Congress.
                  I do myself the honor to transmit you the Copy of an information which has been sent to me by the Honble Lieut. Govr Bowen of Rhode Island.  I am fully of opinion that the information is well founded, but considering the peculiar situation of the people of Vermont, I do not know how far my interference, without the immediate order of Congress, would be deemed proper.  If any measures are to be taken to secure the Characters who are mentioned by Osgood—your Excellency will see the necessity of enjoining secrecy, untill they shall have been carried into execution.
                  We have a report that a Vessel has arrived at New York from Charlestown, with an account of the evacuation of that place, and that the British Troops are gone to the West Indies and the Foreign to Hallifax, but it is not so direct as to merit full credit.  I have the honor to be with perfect Respect and Esteem Yr Excellency’s Most obt and hble Servt
                  
                     Go: Washington
                  
                  
                     P.S.  By information, the remainder of the British Fleet are about leaving New York.  Within a few days a Fleet of 25 sail of empty transports arrived at New York from Quebec.  They brought a few of our people who had been prisoners in Canada.  What is remarkable, the Ships were all fitted up with Berths for the reception of Troops before they left Quebec, and I have just recd information thro’ two Channels that an embarkation began at New York three days ago—I cannot however vouch for the truth of it.
                  
                  
                  
               